DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite “of a total base number of the oxidation” which appears to be an error of some type as TBN is not the oxidation, they are separate parameters. Thus the claim is indefinite.
Claims 3 and 5 are rejected for their dependency on indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber (US 2016/0376948)
Regarding claims 1 and 6, Gruber discloses a method and control system for operating an internal combustion engine (Abstract and Fig. 1, shown engine and method), comprising: supplying the internal combustion engine with lubricating oil via an oil circuit for lubrication (Fig. 1, shown engine and its oil circuit including sump 6); detecting a measurement value of a total base number and/or a measurement value of an oxidation of a currently used lubricating oil that is in the oil circuit (¶ [0014], “the quality parameter is selected from the group consisting of… total base number (TBN)… [and] oxidation”); determining an exchange oil quantity for the oil circuit based at least in part on the measurement value of the total base number and/or the measurement value of the oxidation; removing a volume of the currently used lubricating oil from the oil circuit corresponding to the exchange oil quantity; and adding a volume of new lubricating oil to the oil circuit to an extent corresponding to the exchange oil quantity (¶ [0011] to [0015], “a partial amount of the lubricating oil is continuously discharged and ii) a refill amount of new lubricating oil is continuously supplied… refill amount is minimized If the quality of the operational amount is only slightly above the limit of usability (i.e. near the limits of the tolerance range of a quality parameter), then there will be prevented that oil still usable is discharged and unnecessarily disposed of.” Essentially, oil is continuously discharged and the amount discharged and refilled is in part dependent on a quality sensor output),
Regarding claims 2 and 7, Gruber discloses the method according to Claims 1 and 6, further comprising: detecting a measurement value of a total base number of the oxidation of the currently used lubricating oil in the oil circuit; and determining the exchange oil quantity for the oil circuit based ¶ [0014] and [0017], the system is measuring and replacing based on a quality which can detect both oxidation and TBN, wherein, "Also sensors for the continuous monitoring of individual oil parameters will be available.”)
Regarding claims 5 and 8, Gruber discloses the method according to Claims 2 and 6, wherein the exchange oil quantity for the oil circuit is determined based at least in part on the measurement value of the total base number and/or the measurement value of the oxidation as a function of a characteristic map or a characteristic curve. Gruber states: “refill amount is minimized If the quality of the operational amount is only slightly above the limit of usability (i.e. near the limits of the tolerance range of a quality parameter)” (¶ [0015]) and “level at which the oil quality parameters will stabilize is, among others, dependent on the replenish rate due to the supply of fresh oil. In order to reach stabilization near the acceptable oil threshold values, in the application of the proposed method there is required over the service life of the engine an oil discharge of about 25-35% of that amount of oil, which would accumulate during this period with the regularly performed oil changes” (¶ [0016]). Thus, the amount is based on both a map of the oil quality to minimize waste and also on replenish life and service life. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber.
Regarding claims 3 and 4, Gruber discloses the method according to Claim 2, wherein the measurement value of the total base number of the currently used lubricating oil in the oil circuit is detected with a first sensor and wherein the measurement value of the oxidation of the currently used lubricating oil in the oil circuit is detected with a second sensor.
Gruber fails to disclose the exact sensor construction for its quality determination methods. However, making use of a plurality of sensors to determine a quality of parameters within the engine oil is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of sensors to detect the parameters being used within Gruber. Gruber is determining its values through some structures and thus it necessitates some form of sensor to arrive at the values, in this case both TBN and oil oxidation sensors are common in the art and one of ordinary skill in the art would arrive at their use for the stated detections through routine design and experimentation.
Regarding claims 9 and 10, Gruber discloses the method according to Claims 1 and 6, but fails to specify wherein the internal combustion engine is a spark-ignition internal combustion engine or a dual-fuel internal combustion engine operated in a spark-ignition operating mode.
Gruber for its part shows a typical internal combustion engine (Fig. 1, shown), but does not specify whether it is a compression ignition or spark ignition engine. However, spark ignition engines are common and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to construct the shown engine of Gruber, which appears as a typical spark ignition construction, as a spark ignition engine such that it will run on commonly available fuels (e.g. gasoline) and have common manufacturing components and costs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/850,329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of the instant invention are entirely disclosed by the co-pending application.
Claims 2-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/850,329 in view of Gruber (US 2016/0376948).
Claims 2-5 and 7 disclose the same subject matter as that of the reference application, however they fail to disclose the system including oxidation in its detection methods and sensors. 
However, Gruber discloses a system which detects, among other parameters, TBN, Oxidation, and Viscosity (¶ [0014). The inclusion of further lubrication parameters allowing for the measurement of “the most important quality criteria” (¶ [0006]) for a reduction in downtime, labor, and costs on high performance engines (¶ [0007] and [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference application’s claims to include the prior art of Gruber’s sensor methods such that both oxidation and TBN would be measured along with viscosity. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris (US 2009/0139484) discloses an engine having an oil replenishment system based on TBN (Abstract and Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747